Citation Nr: 0429793	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  01-09 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
eye injury, to include corneal scars.

2.  Entitlement to service connection for left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran had over 20 years of active military service 
between June 1964 and June 1988.  This matter arises from a 
December 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which denied service connection for residuals of a left eye 
injury.  This matter also stems from an October 2001 rating 
action that denied service connection for left knee 
disability.

The veteran was afforded a personal hearing at the RO before 
the undersigned veterans law judge in July 2004.  A 
transcript of that hearing is associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he currently suffers from a 
disability of the left eye, and that that disability is 
etiologically related to his active service.  He states he 
never had a problem with his left eye until he sustained a 
jarring illegal hit during a football game.  He maintains 
that he has had problems with his left eye since that time.  
The veteran also asserts that he was seen on several 
occasions in service for complaints of left knee pain.  He 
says the problems that he currently has with his left knee 
are the same that he had in service.


In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which redefined VA's 
duty to assist, enhanced its duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2004) 
(regulations implementing the VCAA).  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA also is required to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this VCAA-duty-to-notify-notice, VA is required to 
specifically inform the claimant which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.

A report of medical examination in April 1967 showed that the 
veteran had 20/20 vision in both eyes without correction.  
Service medical records dated in May 1976 document the 
veteran's complaints of frequent involuntary eye movement of 
the left eye with increased photosensitivity.  Subsequent 
service medical records show treatment for conjunctivitis and 
a diagnosis of anisometropia hyperopia, which is refractive 
error.  Post-service evidence includes medical records 
referencing old corneal scars and treatment for refractive 
error

The Board is aware that bare refractive error of the eye is 
not considered a disease or injury within the meaning of the 
law for VA disability compensation benefit purposes.  See 38 
C.F.R. §§ 3.303(c), 4.9 (2004).  However, the United States 
Court of Appeals for Veterans Claims (Court) has held that an 
eye disability manifested by refractive error may be service 
connected where there is evidence of superimposed injury or 
disease during service that resulted in the refractive error.  
See Monroe v. Brown, 4 Vet. App. 513, 514- 15 (1993); see 
also VAOPGCPREC 82-90; 55 Fed. Reg. 45,711 (1990).  In this 
regard, the veteran contends that the onset of his left eye 
problems began shortly after he sustained a jarring hit (head 
injury) while playing football in 1976.

With regard to his left knee problems, service medical 
records contain several references to complaints and 
treatment for left knee pain.  A November 1972 treatment note 
indicated that the veteran had soft tissue bruising secondary 
to running.  He was noted in October 1975 to have recurrent 
left knee pain secondary an "old injury."  No abnormality 
of the left knee was reported at the veteran's May 1988 
service discharge examination or at an October 1988 VA 
examination.  However, subsequent post-service medical 
records document the treatment of a Baker's cyst of the left 
knee in 1991 and left knee pain in October 2000.

Pursuant to the VCAA, VA's duty to provide a medical 
examination or obtain a medical opinion is triggered only 
when necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical examination 
or opinion is necessary to make a decision on a claim if all 
of the lay and medical evidence of record (1) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  Id.  In 
this case, the medical evidence of record is unclear as to 
the nature and etiology of the veteran's left eye or left 
knee disabilities.  The Board therefore finds that a medical 
opinion on that point would be helpful.

Finally, by a rating action dated in May 2002, the RO denied 
service connection for cellulitis of the right lower 
extremity, service connection for hypertension, and service 
connection for left shoulder disability.  The RO also 
determined that the veteran had failed to submit new and 
material evidence to reopen a claim of service connection for 
chronic headaches.  In May 2002, the veteran submitted 
"Notice of 


Disagreement" with this decision.  See 38 C.F.R. § 20.201 
(2004).  On review of the claims folder, a statement of the 
case (SOC) has not been furnished regarding these issues.  As 
provided in Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999), a remand is in order so that a SOC addressing these 
claims can be issued.

In light of the above, this case is REMANDED to the RO for 
the following development:

1.  The RO should issue a Statement of 
the Case with respect to the issues of 
entitlement to service connection for 
cellulitis of the right lower extremity, 
service connection for hypertension, 
service connection for left shoulder 
disability, and whether new and material 
evidence has been submitted to reopen a 
claim of service connection for chronic 
headaches.  The veteran should be advised 
that he may perfect his appeal of these 
issues by filing a Substantive Appeal 
within 60 days of the issuance of the 
Statement of the Case, see 38 C.F.R. § 
20.302(b) (2004), or alternatively, 
within the time proscribed by law to 
perfect an appeal to the Board.

2.  The RO should ask the veteran to 
provide a list of the names and addresses 
of all private and VA doctors and medical 
care facilities (hospitals, HMOs, VA 
Medical Centers, VA Outpatient Clinics, 
etc.) that have treated him for his left 
eye and left knee disabilities since 
service discharge.  If these records 
cannot be obtained and there is no 
affirmative evidence that they do not 
exist, the veteran should be informed of 
the records that could not be obtained, 
including what efforts were made to 
obtain them.


The RO should also request the veteran to 
submit any additional medical evidence 
that suggests a causal relationship 
between his any current disability of the 
left eye or left knee and his active 
military service.

3.  The RO should schedule the veteran 
for a VA examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present disability of the left knee.  The 
claims folder, to include a copy of this 
Remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  Any 
indicated studies should be performed.

Based upon the examination results and a 
review of the claims folder, including 
the service medical records, the examiner 
should provide an opinion as to whether 
any current disability of the left knee 
is more likely, less likely or as likely 
as not related to service.  The rationale 
for all opinions expressed must also be 
provided.

4.  The RO should schedule the veteran 
for a VA examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present disability of the left eye.  The 
claims folder, to include a copy of this 
Remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  Any 
indicated studies should be performed.

Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion as to whether 
it is more likely, less likely or as 
likely as not that any disability of the 
veteran's left eye, to include refractive 
error or corneal scar, is related to an 
injury or disease occurring during his 
active service.  The examiner should 
reconcile any opinion with the service 
medical  records and the report received 
from G.T. Kipp, D.O., dated in December 
1994.  The rationale for all opinions 
expressed must also be provided.

5.  Following completion of the 
foregoing, if the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of all 
evidence received since the October 2001 
Statement of the Case (SOC), which 
addressed the left eye issue, and the 
March 2003 SOC , which addressed the left 
knee issue.  The SSOC must discuss all 
pertinent laws and regulations, 
including, but not limited to the VCAA.  
Allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


